SEPARATE OPINION BY
GOODE, J.
I do not understand that the court meant to say in the second instruction given for plaintiff that his contributory negligence would constitute no defense. The real meaning of the instruction is that though plaintiff may have been negligent in driving on the tracks, yet such negligence could not have contributed to the accident if the motorman could have stopped the car before reaching him, after detecting the danger of a collision. However, as the instruction put the matter, perhaps the jury might have misunderstood its meaning. I concur, as does Judge Nortoni, except in the view taken of the meaning of said instruction.